Buchanan, J.
Plaintiffs obtained judgment against the defedants in the District Court. On the same day that the judgment was signed, defendants took a suspensive appeal by motion; but no appeal bond was filed, neither did the Judge fix the security, nor cause the same to be entered upon the minutes of the court as provided by Phillip’s Revised Statutes, verbo Code of Practice amendments, p. 98, sec. 48.
Plaintiffs have filed in. this court a transcript of the record, including documents filed, and evidence oral and documentary, duly certified by the Clerk of the District Court.
On the same day this transcript was filed, the counsel of plaintiffs filed an answer to the appeal, praying for an amendment of the judgment of the District Court.
Defendants now appear by counsel, and move to dismiss this case at costs of plaintiffs, “ on the ground that this court is without jurisdiction to entertain it, no appeal bond being filed, as the defendants were satisfied with the judgment rendered in the court below.
This motion has been opposed : but we have come to the conclusion that it must prevail. An appeal by motion cannot be considered as complete without an appeal bond ; for as no citation of appeal is required to issue in such a case, the bond alone shows who are intended to be made parties to the appeal.
The Articles 590 and 884 of the Code of Practice authorize the appellee to bring up the appeal when the appellant has neglected to do so. But this must be understood of an appeal complete. The appellants may have omitted to furnish bond, because they abandoned their appeal, being satisfied, upon reflection, with the judgment of the court of the first instance ; as the motion alleges was the case in this instance. The plaintiffs, if dissatisfied with the judgment, are still in time to appeal.
Motion absolute, and the case dismissed at costs of plaintiffs.